 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10   LANCE WILLIAMS,                                    No. 2:19-cv-2377 CKD P
11                      Petitioner,
12           v.                                         ORDER
13   RALPH DIAZ,
14                      Respondent.
15

16           Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

17   corpus pursuant to 28 U.S.C. § 2254. He challenges prisoner disciplinary proceedings which

18   resulted in the loss of sentence credit. When a prisoner challenges the execution of his sentence,

19   as petitioner does here, the preferable venue is the court with jurisdiction over the place where the

20   prisoner is confined. See Dunne v. Henman, 875 F.2d 244, 249 (9th Cir. 1989). Petitioner is

21   incarcerated at California Men’s Colony, East in San Luis Obispo County. San Luis Obispo

22   County lies within the jurisdiction of the United States District Court for the Central District of

23   California.

24   /////

25   /////

26   /////

27   /////

28   /////
                                                       1
 1             Accordingly, in the furtherance of justice, IT IS HEREBY ORDERED that this matter is

 2   transferred to the United States District Court for the Central District of California.

 3   Dated: December 2, 2019
                                                       _____________________________________
 4
                                                       CAROLYN K. DELANEY
 5                                                     UNITED STATES MAGISTRATE JUDGE

 6

 7

 8   1/bh
     will2377.108a
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
